Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 fails to further limit claim 1.  Claim 7 recites a contingent limitation.  The broadest reasonable interpretation of a contingent limitation in a method claim is that the contingent limitation is not required to be performed if the condition precedent is not met.  See MPEP 2111.04 (reproduced below, emphasis added): 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition 

Because the contingent limitation in claim 7 is not required to be performed (i.e. the nodes’ transaction records are not required to contradict), claim 7 fails to further limit claim 1.  Claim 8 inherits the deficiencies of claim 7. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cahill US 2020/0228316. 
With respect to claim 1, Cahill US 2020/0228316 teaches 1. A computer implemented method of providing a localized consensus mechanism for a distributed ledger comprising a plurality of nodes, the method comprising, in one or more nodes of the plurality of nodes: receiving, from a sensor associated with the node of the plurality of nodes, a signal indicative of a physical property sensed by the sensor” in ¶ 02 (physical property includes temperature, pressure level, and flow rate); ¶ 46 (wired field devices 15-22  include sensors); ¶¶ 117-118 (sensed physical property includes flow rate); ¶ 58 and ¶¶ 75-76, 78 (field devices 15-22 are associated edge gateways 218 which are part of distributed ledger of process plant 10)
“generating, based on the received signal, an initial transaction record” in ¶ 79, ¶115, ¶ 117 and ¶ 118 (oil flowing creates a transaction, for example); 
“the method further comprising: forming a localized consensus of a transaction record to be added to the distributed ledger based on the initial transaction records generated by the one or more nodes of the plurality of nodes” in 

[0079] The block propagation flow 400 may begin with Node A 402 receiving transaction 406 at time 420. When Node A 402 confirms that transaction 406 is valid, Node A 402 may add the transaction to a newly generated block 408. As part of adding the transaction 406 to block 408, Node A 402 may solve a cryptographic puzzle and include the solution in the newly generated block 408 as proof of the work done to generate the block 408. Alternatively, a proof of stake algorithm may be used to generate the block 408, whereby Node A 402 “stakes” an amount of a digital token used on the network, however, the network itself determines 08, Node A 402 may add the block 408 to its copy of the blockchain 418.

[0080] While proof of work and proof of stake are described herein as consensus algorithms for selecting a node to mint a new block, these are merely a few example consensus algorithms and are not intended to be limiting. Additional consensus algorithms may be utilized, such as delegated proof of stake where nodes elect a subset of nodes referred to as delegates to perform validation, and the delegates take turns minting new blocks. Consensus algorithms may also include proof of authority, proof of weight, Byzantine fault tolerance, tangle consensus algorithms, block lattice consensus algorithms, etc.

“generating said transaction record using the localized consensus” in 
[0078] FIG. 4 depicts exemplary validating network nodes and an exemplary transaction flow 400 on a distributed ledger network for resolving transactions. FIG. 4 includes two time frames 420 and 422 represented by the left and right sides of the dotted line, respectively, Node A 402 and Node B 404 (which may be two edge gateways in a process plant 10, may be two edge gateways in two different process plants, may be two field devices in the same or different process plants, etc.), a set of transactions 408A-408D, a set of blocks of transactions 409A-409D, a distributed ledger 410, and a blockchain 418.

[0079] The block propagation flow 400 may begin with Node A 402 receiving transaction 406 at time 420. When Node A 402 confirms that transaction 406 is valid, Node A 402 may add the transaction to a newly generated block 408. As part of adding the transaction 406 to block 408, Node A 402 may solve a cryptographic puzzle and include the solution in the newly generated block 408 as proof of the work done to generate the block 408. Alternatively, a proof of stake algorithm may be used to generate the block 408, whereby Node A 402 “stakes” an amount of a digital token used on the network, however, the network itself determines the node that will mint the new block. In other embodiments, the transaction 406 may be added to a pool of transactions until a sufficient number of transactions in the pool exist to form a block. Node A 402 may transmit the newly created block 408 to the network at time 412. Before or after propagating the block 408, Node A 402 may add the block 408 to its copy of the blockchain 418.


“and adding the transaction record to the distributed ledger” in ¶ 79
[0079] The block propagation flow 400 may begin with Node A 402 receiving transaction 406 at time 420. When Node A 402 confirms that transaction 406 is valid, Node A 402 may add the transaction to a newly generated block 408. As part of adding the transaction 406 to block 408, Node A 402 may solve a cryptographic puzzle and include the solution in the newly generated block 408 as proof of the work done to generate the block 408. Alternatively, a proof of stake algorithm may be used to generate the block 408, whereby Node A 402 “stakes” an amount of a digital token used on the network, however, the network itself determines the node that will mint the new block. In other embodiments, the transaction 406 may be added to a pool of transactions until a sufficient number of transactions in the pool exist to form a block. Node A 402 may transmit the newly created block 408 to the network at time 412. Before or after propagating the block 408, Node A 402 may add the block 408 to its copy of the blockchain 418.

With respect to claim 11 and claim 18, Cahill teaches “receive, from a sensor that is communicatively coupled with the node, a signal indicative of a physical property sensed by the sensor; in ¶ 02 (physical property includes temperature, pressure level, and flow rate); ¶ 46 (wired field devices 15-22  include sensors); ¶¶ 117-118 (sensed physical property includes flow rate); ¶ 58 and ¶¶ 75-76, 78 (field devices 15-22 are associated edge gateways 218 which are part of distributed ledger of process plant 10); 
generate, based on the received signal, an initial transaction record; in ¶ 79, ¶115, ¶ 117 and ¶ 118 (oil flowing creates a transaction, for example); 
“receive further initial transaction records from other nodes communicatively coupled to the node” in 
08, Node A 402 may add the block 408 to its copy of the blockchain 418.

[0080] While proof of work and proof of stake are described herein as consensus algorithms for selecting a node to mint a new block, these are merely a few example consensus algorithms and are not intended to be limiting. Additional consensus algorithms may be utilized, such as delegated proof of stake where nodes elect a subset of nodes referred to as delegates to perform validation, and the delegates take turns minting new blocks. Consensus algorithms may also include proof of authority, proof of weight, Byzantine fault tolerance, tangle consensus algorithms, block lattice consensus algorithms, etc.

“forming a localized consensus of a transaction record to be added to a distributed ledger based on the initial transaction record generated by the node and the further initial transaction records received from the other nodes” in 
[0079] The block propagation flow 400 may begin with Node A 402 receiving transaction 406 at time 420. When Node A 402 confirms that transaction 406 is valid, Node A 402 may add the transaction to a newly generated block 408. As part of adding the transaction 406 to block 408, Node A 402 may solve a cryptographic puzzle and include the solution in the newly generated block 408 as proof of the work done to generate the block 408. Alternatively, a proof of stake algorithm may be used to generate the block 408, whereby Node A 402 “stakes” an amount of a digital token used on the network, however, the network itself determines the node that will mint the new block. In other embodiments, the transaction 406 may be added to a pool of transactions until a sufficient number of transactions in the pool exist to form a block. Node A 402 may transmit the newly created block 408 to the network at time 412. Before or 08, Node A 402 may add the block 408 to its copy of the blockchain 418.

[0080] While proof of work and proof of stake are described herein as consensus algorithms for selecting a node to mint a new block, these are merely a few example consensus algorithms and are not intended to be limiting. Additional consensus algorithms may be utilized, such as delegated proof of stake where nodes elect a subset of nodes referred to as delegates to perform validation, and the delegates take turns minting new blocks. Consensus algorithms may also include proof of authority, proof of weight, Byzantine fault tolerance, tangle consensus algorithms, block lattice consensus algorithms, etc.
generate a transaction record using the localized consensus; 
[0078] FIG. 4 depicts exemplary validating network nodes and an exemplary transaction flow 400 on a distributed ledger network for resolving transactions. FIG. 4 includes two time frames 420 and 422 represented by the left and right sides of the dotted line, respectively, Node A 402 and Node B 404 (which may be two edge gateways in a process plant 10, may be two edge gateways in two different process plants, may be two field devices in the same or different process plants, etc.), a set of transactions 408A-408D, a set of blocks of transactions 409A-409D, a distributed ledger 410, and a blockchain 418.

[0079] The block propagation flow 400 may begin with Node A 402 receiving transaction 406 at time 420. When Node A 402 confirms that transaction 406 is valid, Node A 402 may add the transaction to a newly generated block 408. As part of adding the transaction 406 to block 408, Node A 402 may solve a cryptographic puzzle and include the solution in the newly generated block 408 as proof of the work done to generate the block 408. Alternatively, a proof of stake algorithm may be used to generate the block 408, whereby Node A 402 “stakes” an amount of a digital token used on the network, however, the network itself determines the node that will mint the new block. In other embodiments, the transaction 406 may be added to a pool of transactions until a sufficient number of transactions in the pool exist to form a block. Node A 402 may transmit the newly created block 408 to the network at time 412. Before or after propagating the block 408, Node A 402 may add the block 408 to its copy of the blockchain 418.

(consensus is localized in that the two nodes in Fig. 4, for example, are local to process plant 10); 
“and adding the transaction record to the distributed ledger” in ¶ 79
As part of adding the transaction 406 to block 408, Node A 402 may solve a cryptographic puzzle and include the solution in the newly generated block 408 as proof of the work done to generate the block 408. Alternatively, a proof of stake algorithm may be used to generate the block 408, whereby Node A 402 “stakes” an amount of a digital token used on the network, however, the network itself determines the node that will mint the new block. In other embodiments, the transaction 406 may be added to a pool of transactions until a sufficient number of transactions in the pool exist to form a block. Node A 402 may transmit the newly created block 408 to the network at time 412. Before or after propagating the block 408, Node A 402 may add the block 408 to its copy of the blockchain 418.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill as applied to claim 1 above and further in view of Sun, Blockchain-Enabled Wireless Internet of Things: Performance Analysis and Optimal Communication Node Deployment 2019. 
With respect to claim 2 and claim 12, Cahill teaches a transaction record.  See above and ¶ 79.  It appears Cahill fails to explicitly teach “an indication of a quality of the signal provided by the sensor.” 

From the communication perspective, in the traditional blockchain systems, a common assumption is that communications among the nodes are perfect without any throughput and delay constraints. However, considering the unstable channel quality, interference, limited resource, and various network topology, it is necessary to investigate the impact of wireless communication on the overall blockchain-enabled IoT system. In particular, some fundamental metrics, such as signal-tointerference-plus-noise ratio (SINR) and throughput should be analyzed to show how the wireless communication quality may affect/constrain the blockchain-enabled IoT network deployment (e.g., node distribution), protocols (e.g., size of block and frequency of transactions) and transaction consensus delay, etc. 

It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the transaction in Cahill to include “indication of a quality of the signal provided by the sensor” as taught by Sun. The motivation would have been to “show the wireless communication quality may affect/constrain the blockchain-enabled IoT network deployment.” See id. 

Claim 4 and claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill as applied to claim 1 above and further in view of Xie US 2020/0128044. 
With respect to claim 4 and claim 13 Cahill teaches at least a consensus and initial transactions. See above. It appears Cahill fails to explicitly teach “wherein said consensus is formed by at least one of: selecting a most recently created initial transaction record as the localized consensus; selecting as the localized consensus an initial transaction record that is based on a received signal with at least one of a highest indication of quality or a highest signal value; or calculating a weighted 
However, Xie US 2020/0128044 teaches “wherein said consensus is formed by at least one of: selecting a most recently created initial transaction record as the localized consensus” in ¶ 56 
[0056] In some embodiments, a validation range may be used to at least overcome the above-described disadvantages of account nonce. The validation range is a time window in which the recent transactions are screened for replay attacks. The validation range may be defined in relation to a universal standard, e.g., within a time period from the timestamp of the latest block of the blockchain since the timestamp of the latest block is universally accepted in the blockchain. For example, the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time. Before consensus verification, a node's local time (e.g., based on an internal clock) can be alternatively used. Before and after consensus verification, if a node's internal clock is substantially consistent with the universal standard, the node's local time can be alternatively used. The validation range may be long enough for sustaining replay attack detection efficiency and short enough to limit data storage requirement. The validation range may be included in the genesis block (the first ever block) of the blockchain to ensure that each blockchain node agrees to and uses the same validation range. With the validation range, the replay attack detection does not require synchronization between the initiator node's time and the time of the blockchain node, nor the system times among different blockchain nodes. Also, blockchain nodes may verify the same candidate transaction at different times and still obtain the same result.

Xie and Cahill are analogous art because they are from the same field of endeavor as applicant’s claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the formed consensus taught in Cahill to include “wherein said consensus is formed by at least one of: selecting a most recently created initial transaction record as the localized consensus” as id. 
Claims 5-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill as applied to claim 1 above and further in view of Ratakonda US 2021/0264419. 
With respect to claim 5 and claim 14, Cahill teaches at least a transaction record.  See above. It appears Cahill fails to explicitly teach, but Ratakonda teaches “adding to the transaction record an indication of a method used in forming the localized consensus” in ¶ 131. 
Ratakonda and Cahill are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the transaction record in Cahill to include “adding to the transaction record an indication of a method used in forming the localized consensus”” as taught by Ratakonda. The motivation would have been to maintain data integrity. See Ratakonda ¶ 116. 
With respect to claim 6 and claim 15, Cahill teaches a localized consensus.  See above.  It appears Cahill fails to teach “wherein the formed localized consensus includes an indication of the level of trust in the localized consensus”.
 However, Ratakonda teaches “wherein the formed localized consensus includes an indication of the level of trust in the localized consensus” in ¶ 40 and ¶ 42 (a trust domain that includes particular nodes is an indication of a base level of trust; that is, the nodes in the trust domains are trusted more than those that are not in the domain; also—"A hash of a most recently added blockchain block represents every 
Ratakonda and Cahill are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify formed localized consensus in Cahill to include “wherein the formed localized consensus includes an indication of the level of trust in the localized consensus” as taught by Ratakonda. The motivation would have been to maintain data integrity. See Ratakonda ¶ 116.
With respect to claim 7, Cahill teaches at least an initial transaction record. See above. 
It appears Cahill fails to explicitly teach “7. A method according to claim 1, wherein, if1 initial transaction records generated by different nodes of the plurality of nodes contradict each other, at least one of: excluding contradicting initial transaction records from the localized consensus or excluding all initial transaction records generated within a predetermined time period that includes a time or times at which the contradicting initial transaction records were formed from the localized consensus.” 
However, Ratakonda US 2021/0264419 teaches “7. A method according to claim 1, wherein, if initial transaction records generated by different nodes of the plurality of nodes contradict each other” in ¶ 91 and ¶ 92 and ¶¶ 95-96 (Non-conforming asset data provided by nodes contradict the nodes that provide conforming asset data—see ¶ 95 “. . . the processor 104 may allow the at least one user node to tag the rejected assets, the 
 “at least one of: excluding contradicting initial transaction records from the localized consensus” in ¶ 92 and ¶¶ 95-96 (Examiner finds not including the rejected non-conforming asset data provided by nodes as excluding them from the consensus); “or excluding all initial transaction records generated within a predetermined time period that includes a time or times at which the contradicting initial transaction records were formed from the localized consensus.” 
Ratakonda and Cahill are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the initial transaction records in Cahill to include wherein, if initial transaction records generated by different nodes of the plurality of nodes contradict each other at least one of: excluding contradicting initial transaction records from the localized consensus or excluding all initial transaction records generated within a predetermined time period that includes a time or times at which the contradicting initial transaction records were formed from the localized consensus” as taught by Ratakonda. The motivation would have been to maintain data integrity. 
With respect to claim 8, and claim 17, Ratakonda teaches “incorporating an indication of initial transaction records that have been excluded from an earlier localized consensus in a subsequent transaction record” in ¶ 95 (tagging is an indication that the transaction has been excluded). 
With respect to claim 9, Ratakonda teaches “9. A method of claim 1 wherein, if a node of the plurality of nodes fails to add the transaction id II 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 

With respect to claim 10, Ratakonda teaches “10. A method of claim 9 wherein the copy of the transaction record is added as part of a subsequent transaction record to the distributed ledger” in Fig. 4D item 479 and ¶ 96. 
With respect to claim 16, Cahill teaches at least an initial transaction record. See above. 
It appears Cahill fails to explicitly teach “wherein, if initial transaction records generated by different nodes of the plurality of nodes contradict each other, at least one of: excluding contradicting initial transaction records from the localized consensus or excluding all initial transaction 
However, Ratakonda US 2021/0264419 teaches “wherein, if initial transaction records generated by different nodes of the plurality of nodes contradict each other” in ¶ 91 and ¶ 92 and ¶¶ 95-96 (Non-conforming asset data provided by nodes contradict the nodes that provide conforming asset data—see ¶ 95 “. . . the processor 104 may allow the at least one user node to tag the rejected assets, the events and the transactions related to the rejected assets as contradictory.”); 
 “at least one of: excluding contradicting initial transaction records from the localized consensus” in ¶ 92 and ¶¶ 95-96 (Examiner finds not including the rejected non-conforming asset data provided by nodes as excluding them from the consensus); “or excluding all initial transaction records generated within a predetermined time period that includes a time or times at which the contradicting initial transaction records were formed from the localized consensus.” 
Ratakonda and Cahill are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the initial transaction records in Cahill to include wherein, if initial transaction records generated by different nodes of the plurality of nodes contradict each other at least one of: excluding contradicting initial transaction records from the localized consensus or excluding all initial transaction records generated within a predetermined time period that includes a time or times at which the contradicting initial . 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Even though this limitation is taught by the prior art, this contingent limitation does not require nodes to generate contradicting transactions.  See 112 rejection above. Therefore, Examiner finds this clause has no patentable weight.